The State of




                            Fourth Court of Appeals
                                    San Antonio, Texas
                                        November 9, 2015

                                       No. 04-15-00502-CR

                                     Charles Marcus FINCH,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 216th Judicial District Court, Kendall County, Texas
                                      Trial Court No. 5558
                         Honorable N. Keith Williams, Judge Presiding


                                          ORDER

        The court reporter’s record was due October 2, 2015. On October 5, 2015, the court
reporter responsible for preparing the reporter’s record for this appeal filed a notification of late
record stating the reporter’s record has not been filed because (1) appellant has not requested the
record in writing, and (2) has not paid or made arrangements to pay the reporter’s fee to prepare
the record and is not entitled to the record without paying the reporter’s fee for preparing the
record. On October 27, 2015, appellant filed an affidavit of indigence, indicating he is entitled to
the reporter’s record without paying the reporter’s fee for preparing the record.

        It is therefore ORDERED that appellant provide written proof to this court on or before
November 19, 2015 that the appellant has requested the court reporter to prepare the reporter’s
record, which request must designate the portions of the proceedings and the exhibits to be
included. See TEX. R. APP. P. 34.6(b)(1). The reporter’s record must be filed no later than thirty
days after the date appellant’s written proof is filed with this court.

        The clerk of this court is ordered to serve a copy of this order on all counsel, the district
clerk, and the court reporter.


                                                      _________________________________
                                                      Marialyn Barnard, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of November, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court